Merrick, J.
Money in the hands of an assignee under the insolvent laws of this commonwealth cannot be attached upon a writ of foreign attachment, as the goods, effects, or credits of a creditor of the insolvent debtor. Colby v. Coates, 6 Cush. 558. Seaver, the supposed trustee, must therefore be discharged, for it is quite certain from his answers, that at the time of the service upon him of the original writ in this action he had nothing in his possession but money which he held as assignee of the estate of Jesse Bills, to which the defendant Wentworth had any real or pretended right. After his appointment as assignee, Seaver alleged that Bills before he petitioned for the benefit of the act for the relief of insolvent debtors, fraudulently conveyed to other persons certain parcels of his real estate, to recover possession of which he caused several suits to be commenced and prosecuted. He afterwards compromised these suits by agreement with the adverse parties, relinquished all his claim to said real estate, and received in consequence and consideration thereof the money which he states was paid to him by Bills, in the month of July, 1850. He says expressly that he received this money as assignee. He had no other title or claim to it, and was entitled to hold it upon no other ground. If the allegation made by him was true, it was his duty to use all practicable means to gain possession of the real estate fraudulently conveyed for the benefit of the creditors of Bills, and he was authorized to compromise his claim by mutual agreement with the parties against whom it was made. St. 1838, c. 163, 1,11. Whatever he received as the result of such compro*504mise belonged to him in his official capacity, and was a part of the estate of the insolvent debtor to be disposed of and appropriated according to the provisions of the statute.
It is unnecessary in disposing of the question before the court, which is simply whether Seaver can be held as the trustee of Wentworth, to notice the alleged fraudulent combination between Bills and Wentworth, by means of which' the latter proved an unfounded debt against the former. If the facts stated in the answers upon that subject are true, the share of the estate which would otherwise go to Wentworth, will undoubtedly be directed by some proper proceeding hereafter to be distributed among the real creditors of the insolvent debtor

Trustee discharged.